Determination of respondent New York City Housing Authority, dated May 29, 1998, that petitioner is not entitled to occupancy of the subject public housing apartment as a remaining family member, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Barry Cozier, J.], entered August 11, 1999), dismissed, without costs.
Respondent’s finding that petitioner is not a “remaining family member,” as that term is defined in respondent’s Management Manual, is substantially supported by the administrative record. Petitioner never obtained written approval from the project management to become a permanent member of the *431then authorized tenant family (see, NY City Hous Auth Mgt Manual ch VII [E] [1] [a]), written approval to become a permanent member of the tenant family, having under the circumstances at bar, been a necessary condition of petitioner’s recognition as a remaining family member (see, Mgt Manual ch VII [E] [1] [d]; Matter of Kolarick v Franco, 240 AD2d 204). Indeed, permission was requested only for petitioner to occupy the subject apartment temporarily, and even so limited a request for permission to occupy the subject apartment was denied, on the ground, inter alia, of overcrowding, in a determination that is not subject to judicial review due to the Statute of Limitations.
We have considered petitioner’s other arguments and find them unavailing. Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Friedman, JJ.